DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 24 June 2022 has been acknowledged and entered. Claim 1, 9, 21, and 22 are amended. Claim 21 is withdrawn. Claims 1-22 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 21, line 1, “(currently amended)” should read “(withdrawn-currently amended)”.
         Appropriate correction is required.

Responses to Arguments and Amendments
The amendments filed June 24th, 2022 have been entered. 
Applicant’s arguments and amendments filed June 24th, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, the Examiner respectfully disagrees.  
Regarding claims 1 and 22, Applicant specifically alleges that the limitation of “one or more sensors configured to detect an input signal channel and a biological input signal; and a processor executing a computer program including instructions, which when executed by the processor, cause the processor to: determine that the input signal channel detected from the one or more sensors contains a noise signal; in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input signal channel; adjust the noise signal based on the noise characteristic to generate an adjusted noise signal; combine the adjusted noise signal with the biological input signal to generate a combined signal; adjust the combined signal based on the noise characteristic to generate an adjusted combined signal; and display, visualize, or analyze the adjusted combined signal,” is not performed in human mind (at pages 6-7 of response).  Examiner respectfully disagrees.  Examiner believes that detect step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d)(1) and 2106.05(g)).  Further, Examiner believes that determine, adjust, adjust, and display steps correspond to the observation, observation (or evaluation), observation (or evaluation), and evaluation (or judgement), respectively in mental process and also believes that combine step is mathematical concept (see MPEP 2106.04(a)(2) and MPEP 2106.04(a): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).  Further, one or more sensors are additional elements. The additional elements of sensors are recited at a high-level of generality (MPEP 2106.05(d)). 
Further, Applicant alleges that “the abstract idea in the pending claims addresses a technical problem of a noisy biological signal by providing a particular technical solution of determining presence of noise and its characteristic in the biological signal, extracting the noise signal and making adjustments to it based on its characteristics, combining the adjusted noise signal with the biological signal, and making further adjustment to the combined signal based on the noise characteristics, thereby achieving an improved 6 biological signal,” (at pages 6-7 of response).  Examiner respectfully disagrees. Examiner believes that the pending claims are not patent eligible since a claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(a).I) and an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a).II and MPEP 2106.05(a).II: Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 and 22 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
1. A biological signal monitoring apparatus, comprising: 
one or more sensors configured to detect an input signal channel and a biological input signal; and 
a processor executing a computer program including instructions, which when executed by the processor, cause the processor to: 
determine that the input signal channel contains a noise signal; 
in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input signal channel; 
adjust the noise signal based on the noise characteristic to generate an adjusted noise signal; 
combine the adjusted noise signal with the biological input signal to generate a combined signal;  
adjust the combined signal based on the noise characteristic to generate an adjusted combined signal; and 
display, visualize, or analyze the adjusted combined signal.  
The bolded abstract idea is a mental process and a mathematical concept. The limitation of “determine that the input signal channel contains a noise signal”; “in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input signal channel”; “adjust the noise signal based on the noise characteristic to generate an adjusted noise signal”; “adjust the combined signal based on the noise characteristic to generate an adjusted combined signa; “display, visualize, or analyze the adjusted combined signal,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  The limitation of “combine the adjusted noise signal with the biological input signal to generate a combined signal” is mathematical concept.  For example, “determine that the input signal channel contains a noise signal” in the context of this claim may encompass manually observing the input signal channel contains a noise signal and “adjust the noise signal based on the noise characteristic to generate an adjusted noise signal” in the context of this claim may encompass observing (or evaluating) the noise signal based on the noise characteristic to generate an adjusted noise signal. Similarly, “adjust” in the context of this claim encompasses the performing observation (or evaluation) regarding the combined signal based on the noise characteristic to generate an adjusted combined signal. For example, “display, visualize, or analyze the adjusted combined signal” in the context of this claim encompasses the performing judgement (or opinion) regarding the adjusted combined signal.  For example, “combine the adjusted noise signal with the biological input signal to generate a combined signal” in the context of this claim encompasses calculating (or combining) the adjusted noise signal with the biological input signal to generate a combined signal.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concept, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)).
Step 2A: Prong 2
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform determining, adjusting, combining and adjusting steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mental process and mathematical calculation, i.e. the determining, adjusting, combining and adjusting steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. Further note that “one or more sensors configured to detect an input signal channel and a biological input signal” is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d)(1) and 2106.05(g)). 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform determining, adjusting, combining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 22, independent claim 22 similarly recites “determine that an input signal channel contains a noise signal; in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input 4signal channel; adjust the noise signal based on the noise characteristic to generate an adjusted noise signal; combine the adjusted noise signal with a biological input signal to generate a combined signal; and adjust the combined signal based on the noise characteristic to generate an adjusted combined signal,” which amount to an abstract idea as discussed above with respect to claim 1. The mere nominal recitation of a non-transitory recoding medium storing a computer program including instructions does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. 
The claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, adjusting, combining, and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 22 is also not patent eligible.
Dependent claims 2-20 are likewise also not patent eligible.  The limitations of claims 2-20 are also directed to the mental process and mathematical concept judicial exception and therefore there are no additional elements in claims 2-20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Sebald et al. (WO 2007,058,950 A2, hereinafter referred to as “Sebald”) in view of Bizjak (US 7,190,292 B2, hereinafter referred to as “Bizjak”)  
Regrading claim 1, Sebald teaches a biological signal monitoring apparatus, comprising: one or more sensors configured to detect an input signal channel and a biological input signal (para. [0059]; patient parameters such as a patient physiologic parameter such as heart rate; multicellular signal sensor parameters; other sensor parameters; para. [0085]: biological signals may include one or more processed signals of the system of the present invention, or a different biological signal such as one that is under voluntary control of the patient. Neural signals can be used to accomplish the selection of the device to be controlled. These neural signals may include one or more of: neural spikes; electrocorticogram signals; local field potential signals, and electroencephalogram signals. Other signals determining the selection may include signals derived from one or more of: eye motion; eyelid motion; facial muscle; or other electromyographic activity. Signals such as EKG, respiration, and blood glucose can also be used to trigger the selection process, such as to cease control of one or more devices when an abnormal heart rate is detected); and a processor executing a computer program including instructions, which when executed by the processor, cause the processor to: determine that the input signal channel detected from the one or more sensors contains a noise signal (para[003]: these interface systems may include one or more sensors, such as electrode arrays configured to receive electrical signals from living cells. The sensors are implanted in the central nervous system; para. [004]: Because substantial amounts of electrical activity may occur within a neurological system such as the brain, a large number and variety of signals may be collected by each electrode and/or sensor. These signals may include electric signals associated with neurological activity, such as individual neuron firing (a neural spike), multicellular signals (an integration of multiple neural spikes such as Local Field Potential signals); para. [0157]: a neural spike indicative of voluntary or involuntary neural activity of patient 500, local field potential signals associated with extracellular activity, and noise signals caused by one or more environmental noise sources); in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input signal channel (para. [0177]: reference electrode 1121 may collect noise data associated with the biological system. The noise data may be subtracted from the collected multicellular signals to correct for noise in the biological system, thereby reducing and/or eliminating the noise in the multicellular signal); adjust the noise signal based on the noise characteristic to generate an adjusted noise signal (para. [0177]: see above); adjust the para. [0177]: see above); and display, visualize, or analyze the adjusted combined signal (para. [0088]:output element 403 may include a visual display, such as a touch screen display, and the visual display may display selectable icons representing one or more controlled devices; para. [0213]: I/O devices 556 may also include a display including a graphical user interface (GUI) for displaying information on a display monitor).
Sebald does not specifically teach combining the 
Nevertheless, to further support this process, Bizjak teaches combining the col. 1, lines 51-57: a control signal may also be provided to the power estimator circuit, typically to modify the attack or release characteristics of the estimator, and the gain calculate circuit, typically to change the amount of compression or expansion. The output of the gain calculate circuit is then combined in the gain multiplier with the input signal to provide a companded signal, taken as an output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the combining the signal with the biological input signal such as described in Bizjak into Sebald, in order to involve selecting an input signal and mapping the input signal to a predetermined signal amplitude through the use of level matching logic (abstract).


    PNG
    media_image1.png
    485
    1105
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1A in the teaching of Bizjak)

Regrading claim 2, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the extracting the noise signal from the input signal channel includes removing noise from the input signal channel (para. [0197]: pre-processing device 510 may include a DC suppression device 511 for removing extremely low-frequency noise).  
Regrading claim 3, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the adjusting the noise signal based on the noise characteristic to generate an adjusted noise signal includes removing noise from the input signal channel (para. [0197]: pre-processing device 510 may include a DC suppression device 511 for removing extremely low-frequency noise, an adaptive filter 512 for canceling additive noise injected by one or more components associated with biological interface system 100, and a signal separator 513 for separating the neural spike signal from the local field potential signal).  
Regrading claim 4, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the adjusting the combined signal based on noise characteristic to generate an adjusted noise signal includes removing noise from the biological input signal (para. [0200]: adaptive filter 512 may subsequently model the inactive channels to create a noise algorithm associated with sensor 200 that subtracts, cancels, and/or suppresses the noise corresponding to sensor 200 from the cellular and/or multicellular signals, thereby substantially removing all but desired neural activity).  
Regrading claim 5, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the noise characteristic is determined based on the adjusted combined signal (para. [233]: these adaptive filter techniques provide a mechanism for neural signal classification system 501 to adapt to the changes in noise signals inherent in neurological learning processes. Adaptive filtering may also include algorithms to periodically and/or continuously model and characterize noise signals to ensure accurate noise signal cancellation).  
Regrading claim 6, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the noise characteristic is determined based on a time-adjusted aperture window of the biological input signal (para. [0233]: this filtering may be performed iteratively, periodically (at certain time intervals), and/or continuously to update the noise cancellation algorithms, thereby providing neural signal classification system 501 with an adaptive noise filtering means to accurately cancel line additive noise).  
Regrading claim 7, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches the instructions further cause the processor to: before the determination that the noise signal has a noise characteristic: determine a plurality of points of the input signal channel at which noise is the highest; sample and hold 2the plurality of points of the input signal channel to generate a timing reference signal; and synchronize the timing reference signal with the biological input signal to generate a synchronized signal (para. [0018]: the system may also include a reference amplifier communicatively coupled to a reference electrode, the reference electrode configured to collect noise data associated with the biological system; para. [0059]: patient parameters such as a patient physiologic parameter such as heart rate; multicellular signal sensor parameters; other sensor parameters; para. [0234]: adaptive noise filtering may include receiving a noise reference signal associated with one or more components…adaptive filter 512 may create an adaptive noise model indicative of the reference signal (712b), which may include generating a noise transfer function including an algorithm indicative of the noise signal. This transfer function output may be subtracted from the multicellular signal (712c) to remove the additive noise associated with the reference signal).  
Regrading claim 9, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the instructions further cause the processor to: based on the adjusted combined signal: determine that the input signal channel contains another noise signal (para, [0085]: alternatively or additionally, input element 402 may include a biological signal input element. Biological signals may include one or more processed signals of the system of the present invention, or a different biological signal such as one that is under voluntary control of the patient; para[003]: these interface systems may include one or more sensors, such as electrode arrays configured to receive electrical signals from living cells. The sensors are implanted in the central nervous system; para. [004]: Because substantial amounts of electrical activity may occur within a neurological system such as the brain, a large number and variety of signals may be collected by each electrode and/or sensor. These signals may include electric signals associated with neurological activity, such as individual neuron firing (a neural spike), multicellular signals (an integration of multiple neural spikes such as Local Field Potential signals); para. [0157]: a neural spike indicative of voluntary or involuntary neural activity of patient 500, local field potential signals associated with extracellular activity, and noise signals caused by one or more environmental noise sources); in response to a determination that the other noise signal has a noise characteristic, extract the another noise signal from the input signal channel (para. [0085]: same as above; para. [0177]: reference electrode 1121 may collect noise data associated with the biological system. The noise data may be subtracted from the collected multicellular signals to correct for noise in the biological system, thereby reducing and/or eliminating the noise in the multicellular signal); adjust the another noise signal based on the another noise characteristic to generate an another adjusted noise signal (para. [0085]: same as above; para. [0177]: see above); and adjust the another another noise characteristic to generate an another adjusted para. [0085]: same as above; para. [0177]: see above); and display, visualize, or analyze the adjusted combined signal (para. [0088]; para. [0213]: see claim 1 above).
Sebald does not specifically teach the combined signal that combine the 
However, Bizjak teaches combining the another col. 1, lines 51-57: a control signal may also be provided to the power estimator circuit, typically to modify the attack or release characteristics of the estimator, and the gain calculate circuit, typically to change the amount of compression or expansion. The output of the gain calculate circuit is then combined in the gain multiplier with the input signal to provide a companded signal, taken as an output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the another combining the signal with the biological input signal such as described in Bizjak into Sebald, in order to involve selecting an input signal and mapping the input signal to a predetermined signal amplitude through the use of level matching logic (abstract).
Regrading claim 10, Sebald in view of Bizjak teaches all the limitation of claim 9, in addition, Sebald teaches that the instructions further cause the processor to minimize the noise frequency of the biological input signal (para. [0234]: see claim 7 above).  
Regrading claim 11, Sebald in view of Bizjak teaches all the limitation of claim 9, in addition, Sebald teaches that the instructions further cause the processor to maximize predetermined raw portions of the biological input signal (para. [0234]: to maximize the noise reduction on every electrode in a grid, the inactive electrodes may be distributed throughout the array and different adaptive filters may be constructed for different electrodes; para. [0085]: biological signals may include one or more processed signals of the system of the present invention, or a different biological signal such as one that is under voluntary control of the patient. Neural signals can be used to accomplish the selection of the device to be controlled. These neural signals may include one or more of: neural spikes; electrocorticogram signals; local field potential signals, and electroencephalogram signals. Other signals determining the selection may include signals derived from one or more of: eye motion; eyelid motion; facial muscle; or other electromyographic activity. Signals such as EKG, respiration, and blood glucose can also be used to trigger the selection process, such as to cease control of one or more devices when an abnormal heart rate is detected).  
Regrading claim 12, Sebald in view of Bizjak teaches all the limitation of claim 11, in addition, Sebald teaches that the predetermined raw portions of the biological input signal are predetermined by a user of the biological signal monitoring apparatus (para. [0109]; processing unit first portion 130a, and potentially additional signal processing functions are integrated into array 210, such as through the use of a bonded electronic microchip. In another alternative embodiment, processing unit first portion 130a may also receive non-neural cellular signals and/or other biologic signals, such as from an implanted sensor).  
Regrading claim 13, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the instructions further cause the processor to output the adjusted combined signal to a display (para. [0088]: output element 403 may include a visual display, such as a touch screen display, and the visual display may display selectable icons representing one or more controlled devices).  
Regrading claim 14, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the source of the noise signal is predetermined by a user of the biological signal monitoring apparatus ([0201]: adaptive filter 512 may include one or more algorithms that averages and/or correlates signals from multiple electrode channels in order to model noise signals injected by sensor 200).  
Regrading claim 15, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the noise signal is cyclical (para. [0160]: If the analysis of step 26 was successful, step 28 is performed, and a similar sequence of steps is cyclically repeated. These steps illustrate a preferred embodiment of an adaptive system configuration routine of a biological interface system. Adaptation includes modification of rules, coefficients, thresholds, starting levels, and other parameters of the system configuration routine).  
Regrading claim 16, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the input signal channel is a channel at which a cyclical signal is generated (para. [0160]: see claim 15 above).  
Regrading claim 17, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the biological input signal is cyclical (para. [0085]: input element 402 may include a biological signal input element. Biological signals may include one or more processed signals of the system of the present invention, or a different biological signal such as one that is under voluntary control of the patient. Neural signals can be used to accomplish the selection of the device to be controlled. These neural signals may include one or more of: neural spikes; electrocorticogram signals; local field potential signals, and electroencephalogram signals. Other signals determining the selection may include signals derived from one or more of: eye motion; eyelid motion; facial muscle; or other electromyographic activity. Signals such as EKG, respiration, and blood glucose can also be used to trigger the selection process, such as to cease control of one or more devices when an abnormal heart rate is detected).  
Regrading claim 19, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the noise signal is extracted from: the frequency spectrum of the input signal channel; or the amplitude values of the input signal channel (para. [0129]: other configuration input parameters include various properties associated with the cellular signals including one or more of: signal to noise ratio, frequency of signal, amplitude of signal, neuron firing rate, average neuron firing rate, standard deviation in neuron firing rate, modulation of neuron firing rate as well as a mathematical analysis of any signal property including but not limited to modulation of any signal property; para. [0229]: local field potential processing device 530 may also include a band selector 534 to select particular frequency channels associated with a particular portion of the local field potential spectrum, for isolating and analyzing particular frequency bands).  
Regrading claim 20, Sebald in view of Bizjak teaches all the limitation of claim 1, in addition, Sebald teaches that the noise signal is extracted from a phase-shifted version of the input signal channel (para. [0207]: these signals may be compared by piecewise correlating the signals and projecting the correlated sample onto a two-dimensional feature space (e.g., corresponding to the correlation between the signals' magnitude and phase; para. [0158]; a neural signal classification system may employ adaptive filtering techniques to suppress noise levels injected by one or more components associated with a biological interface system based on real-time noise information collected from the one or more component; [0177]: the noise data may be subtracted from the collected multicellular signals to correct for noise in the biological system, thereby reducing and/or eliminating the noise in the multicellular signal; para. [0020]: adaptive filter 512 may subsequently model the inactive channels to create a noise algorithm associated with sensor 200 that subtracts, cancels, and/or suppresses the noise corresponding to sensor 200 from the cellular and/or multicellular signals, thereby substantially removing all but desired neural activity).  
Regrading claim 22, Sebald teaches a non-transitory computer-readable storage medium storing a computer program including instructions, which when executed by a processor of a biological signal monitoring apparatus, cause the processor to: determine that the input signal channel detected from the one or more sensors contains a noise signal (para[003]: these interface systems may include one or more sensors, such as electrode arrays configured to receive electrical signals from living cells. The sensors are implanted in the central nervous system; para. [004]: Because substantial amounts of electrical activity may occur within a neurological system such as the brain, a large number and variety of signals may be collected by each electrode and/or sensor. These signals may include electric signals associated with neurological activity, such as individual neuron firing (a neural spike), multicellular signals (an integration of multiple neural spikes such as Local Field Potential signals); para. [0157]: a neural spike indicative of voluntary or involuntary neural activity of patient 500, local field potential signals associated with extracellular activity, and noise signals caused by one or more environmental noise sources); in response to a determination that the noise signal has a noise characteristic, extract the noise signal from the input signal channel (para. [0177]: reference electrode 1121 may collect noise data associated with the biological system. The noise data may be subtracted from the collected multicellular signals to correct for noise in the biological system, thereby reducing and/or eliminating the noise in the multicellular signal); adjust the noise signal based on the noise characteristic to generate an adjusted noise signal (para. [0177]: see above); and adjust the para. [0177]: see above); and display, visualize, or analyze the adjusted combined signal (para. [0088]; para. [0213]: see claim 1 above).
Sebald does not specifically teach the combined signal that combine the 
However, Bizjak teaches combining the col. 1, lines 51-57: a control signal may also be provided to the power estimator circuit, typically to modify the attack or release characteristics of the estimator, and the gain calculate circuit, typically to change the amount of compression or expansion. The output of the gain calculate circuit is then combined in the gain multiplier with the input signal to provide a companded signal, taken as an output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the combining the signal with the biological input signal such as described in Bizjak into Sebald, in order to involve selecting an input signal and mapping the input signal to a predetermined signal amplitude through the use of level matching logic (abstract).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sebald in view of Bizjak further in view of Starr (US 6,272,652 B1, hereinafter referred to as “Starr”).
Regrading claim 8, Sebald in view of Bizjak teaches all the limitation of claim 7, in addition, Sebald teaches that the biological input signal with the input signal channel at one or more portions between the plurality of points of the input signal channel (para. [0059]; para. [0157]: see claim 1 above). 
Sebald and Bizjak do not specifically teach that the synchronized signal is generated by interleaving the biological input signal with the input signal channel at one or more portions between the plurality of points of the input signal channel at which noise is the highest.  
However, Starr teaches the synchronized signal is generated by interleaving the biological input signal with the input signal channel at one or more portions between the plurality of points of the input signal channel at which noise is the highest (col. 2, lines 19-26: a controller 5 for determining one or more performance parameters and generating an adaptive interleave control signal in response to the performance parameters is shown. The controller 5 preferably comprises means 1 for analyzing input signals, means 2 for providing an adaptive interleave control signal, means 3 for determining a first performance parameter and means 4 for determining a second performance parameter; col. 10, lines 15-18: the components and methods required to perform such a transmission and synchronize the encoding and decoding processes are well known to those skilled in the art). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interleaving such as is described in Starr into the system of Sebald and Bizjak, in order to control an adaptive interleaver in response to the performance parameters of a transmission system (col. 2, lines 17-18).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sebald in view of Bizjak in view of Komura et al. (US 2004/0015071 A1, hereinafter referred to as “Komura”). 
Regrading claim 18, Sebald in view of Bizjak teaches all the limitation of claim 7, in addition, Sebald teaches the source of the noise signal is one or more signals selected from the group consisting of: equipment disturbance (para. [0006]: early systems were extremely susceptible to additive noise, such as line noise, environmental noise, thermal drift, and other types of noise; para. [0007]: it may also be vulnerable to operator error resulting from incorrectly identifying a noise spike as valid neurological activity and/or inadequately classifying a valid neuron signal for future detection); mains noise (para. [0006]; para. [0007]).  Sebald does not specifically teach that magnetic resonance imaging echo.  However, Komura teaches magnetic resonance imaging echo (para. [0011]: in the morphological image displayed on the MRI apparatus in accordance with the gradient echo signal, the region in which the temperature rises is displayed darker than other region). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic resonance imaging echo such as is described in Komura into the system of Sebald and Bizjak, in order to obtain morphological information (anatomic information) of an object to be examined (para. [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858